DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons indicated by in-line comments, below.
1. A correction apparatus for use with an angle sensor, the angle sensor including: a detection signal generator for generating a first detection signal and a second detection signal each having a correspondence with an angle to be detected (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality); and an angle detector for generating an angle detection value based on the first and second detection signals, the angle detection value having a correspondence with the angle to be detected (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality),
the correction apparatus being configured to correct the first and second detection signals (does not integrate into a practical application because insignificant extra-solution activity; does not integrate into a practical application because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality), and comprising:
a correction processor configured to perform correction processing (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea) for generating a first corrected detection signal by adding a first correction value to the first detection signal and generating a second corrected detection signal by adding a second correction value to the second detection signal (abstract; mathematical concepts; mathematical calculations), wherein
the first detection signal contains a first ideal component and a first signal error component (abstract; mathematical concepts; mathematical relationships),
the second detection signal contains a second ideal component and a second signal error component (abstract; mathematical concepts; mathematical relationships),
the first ideal component is expressed as A0sinθ, the second ideal component is expressed as A0cosθ, the first signal error component is expressed as - AH sin((N+1)θ + α), the second signal error component is expressed as - AH cos((N+1)θ + α), where θ represents the angle to be detected; N is an integer greater than or equal to 1; A0 and AH are real numbers other than 0; and α is a predetermined angle (abstract; mathematical concepts; mathematical relationships),
the angle detection value without the correction processing being referred to as an uncorrected angle detection value θp, the uncorrected angle detection value θp contains an error, and when the angle θ to be detected varies with a predetermined period T, the error of the uncorrected angle detection value (abstract; mathematical concepts; mathematical relationships), and
the first correction value is expressed as - AL sin((N-1) θp + α), and the second correction value is expressed as AL cos((N-1) θp + α), where AL is a real number such that |AH + AL| is less than |AH | (abstract; mathematical concepts; mathematical relationships).

2. The correction apparatus according to claim 1, wherein |AH + AL| is less than or equal to |AH| x 0.5 (abstract; mathematical concepts; mathematical relationships).
3. The correction apparatus according to claim 1, wherein |AH + AL| is 0 (abstract; mathematical concepts; mathematical relationships).
4. An angle sensor comprising:
a detection signal generator for generating a first detection signal and a second detection signal each having a correspondence with an angle to be detected (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality);
an angle detector for generating an angle detection value based on the first and second detection signals, the angle detection value having a correspondence with the angle to be detected (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality); and
the correction apparatus according to claim 1.

5. The angle sensor according to claim 4, wherein the first detection signal has a correspondence with a sine of a rotating field angle (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), the second detection signal has a correspondence with a cosine of the rotating field angle (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), and the rotating field angle is an angle that a direction of a rotating magnetic field at a reference position forms with respect to a reference direction in a reference plane, and that has a correspondence with the angle to be detected (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/Primary Examiner, Art Unit 2852